SAGE, District Judge,
(orally.) The appraiser at Cincinnati assessed duty, under section 19 of the act of June 10,1890, upon certain match boxes, which were claimed by the importers to be only holders, and the usual and necessary coverings for a quantity of matches imported, and not dutiable. This assessment was confirmed by the general appraisers, and the question is now before the court on appeal. It appears from the testimony taken under the appeal that the goods -were imported from Bryant & May, Limited, London, by the appellant. Some of the boxes which contained the matches are made of wood or paper, and some of tin. The testimony is that the principal use of the metal boxes is for safety; that, if a match contained in a wooden or paper box should be ignited, the entire box would probably burn, and possibly set fire to anything it might come in contact with, while a tin box would smother a starting conflagration. Instances are given where a part of the matches in tin boxes were burnt, while the remainder were intact in the same boxes. It is further in testimony that tin boxes protect from dampness more effectually than wood or paper boxes, and that there is nothing unusual in the form or quality of the tin boxes in which the matches in question were imported, and that they have no other use' than as a covering for the matches. It also appears that such boxes have been used for the covering of matches imported into the United States for many years; one witness specifying that, to his knowledge, they have been so imported and offered for sale for eight years last past.
I.find the facts to be in accordance with this testimony, and that the metal boxbs used in this instance are not unusual articles or forms, nor were they designed for use otherwise than in the bona fide transportation of such matches to the United States. It is not practicable to transport matches, especially by water, in large *451quantities in bulk, because of the great danger of fire. The matches involved in this case are of high grade and quality, and it appears, farther, from the testimony, that they are usually sold in England in the same kind of boxes as those in which they were shipped to this country.
Upon the authority of Oberteuffer v. Robertson, 116 U. S. 499, 6 Sup. Ct. 462, and Magone v. Rosenstein, 142 U. S. 604, 12 Sup. Ct. 391, the finding and order of the general appraisers is reversed, and the appeal sustained.